Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Phonrattanasak et al. (hereinafter "Phonrattanasak"), Real Time Presentation for Flooding Monitoring with Robust Lowess Calculation. In: Conference APCSEE 2014, Seoul, Korea, January 2014 and Barbosa et al. (hereinafter "Barbosa"), Nonlinear Sea level Trends from European Tide Gauge Records. Annales Geophysicae. April 2004, Vol. 22, pp. 1465-1472.
Regarding claim 1, discloses a real-time stream water depth measurement device using positioning data filtering, the real-time stream water depth measurement device comprising (real-time flooding monitoring apparatus): 
 	a measuring unit (ultrasonic sensor) configured to measure a water depth of a stream to be measured(Abstract); 
a positioning data filtering unit configured to filter water depth data measured by the measuring unit using a local linear regression-based bivariate scatterplot smoothing technique (2.2.2: Lowess calculation); 
and a water depth calculating unit configured to calculate the water depth of the stream to be measured using the positioning data, which is filtered by the positioning data filtering unit and in which uncertainty of the water depth measurement is minimized (Abstract, Introduction, Section 2.2).
However, Phonrattanasak does not explicitly disclose that the bandwidth applied to water level data is a flexible bandwidth, i.e. "through adaptive bandwidth application". 
Barbosa teaches at Page 1468, col. 1, First column that "Lowess is powerful tool to enhance and displaying the underlying structure in the data and is used to estimate sea level trends from each tide gauge record. Lowess is a local procedure: each estimated value is determined by a subset of neighboring data points in a predefined window. The choice of window span is a trade-off between bias and variance, in a compromise between resolution and significance. Larger values give smoother estimates. Window span is chosen to bring out what might be considered obvious features in the data set." Therefore, one of ordinary skilled in the art at the time of the filling of the Application to recognize that window spanning, i.e. flexible/adaptive bandwidth is beneficial because it brings out obvious features in the data set. 
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Phonrattanasak's invention using Barnosa's invention to arrive at the claimed invention as specified in claim 1 to bring out obvious features in the data set (Barbosa: Page 1468).
Regarding claim 2, Phonrattanasak and Barnosa disclose everything as applied above. In addition, Phonrattanasak discloses "wherein the measuring unit is an ultrasonic sensor which transmits ultrasonic waves to a surface of a measurement target, receives reflected waves formed by the transmitted ultrasonic waves being reflected from the surface of the measurement target and being returned, and measures a distance from the surface of the measurement -3-Preliminary AmendmentAttorney Docket No. 540-0093target on the basis of a time difference between an ultrasonic transmission time and a reflected wave reception time, an ultrasonic transmission velocity, and a reflection velocity of the reflected wave" (Phonrattanasak: Introduction, 2.2.1 Monitoring Sensor and Fig. 1).
Regarding claim 4, Phonrattansak and Barnosa disclose everything as applied above (Please see claim 3). In addition, Phonrattansak discloses a communication unit configured to transmit the calculated water depth information calculated by the water depth calculating unit to a stream information management server that comprehensively manages stream information (Phonrattansak: Page 9).
Regarding claim 7, Phonrattansak and Barnosa disclose everything as applied above (Please see claim 3). In addition, Phonrattansak discloses a Web server configured to receive the calculated water depth information by the water depth calculating unit through wired and/or wireless communication, store the calculated water depth information in a database using a Web service, and provide the corresponding result through a Web page (Phonrattansak: Page 9).

	
Claims 3, 5, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Phonrattanasak and KR. 10-1768150 (hereinafter "150").
Regarding claim 3, Phonrattanasak discloses a real-time stream water depth measurement device using positioning data filtering, comprising: 
an ultrasonic sensor unit configured to transmit ultrasonic waves to a surface of a measurement target, receive reflected waves formed by the transmitted ultrasonic waves being reflected from the surface of the measurement target and being returned, and measure a distance from the surface of the measurement target on the basis of a time difference between an ultrasonic transmission time and a reflected wave reception time, an ultrasonic transmission velocity, and a reflection velocity of the reflected wave (Abstract; 2.2.1); 
a positioning data filtering unit configured to filter the positioning data of the ultrasonic sensor unit and minimize the uncertainty of the water depth measurement due to rough water surface ripples of a small stream (2.2.2: Lowess calculation);
 and a water depth calculating unit configured to calculate a water depth, which is a distance from a bottom of the measurement target to the water surface of the measurement target (Figs. 1 and 3; Page 6). 
However, Phonrattanasak does not expliclitly disclose "a Global Positioning System (GPS) reception unit configured to receive GPS information according to an installation position of the stream water depth measurement device from a GPS satellite; using altitude information included in the GPS information received from the GPS reception unit, distance information filtered by the positioning data filtering unit and measured by the ultrasonic sensor unit, and distance information -4-Preliminary Amendment Attorney Docket No. 540-0093 between a structure and the bottom of the measurement target".
150 teaches " a Global Positioning System (GPS) reception unit configured to receive GPS information according to an installation position of the stream water depth measurement device from a GPS satellite; using altitude information included in the GPS information received from the GPS reception unit, distance information filtered by the positioning data filtering unit and measured by the ultrasonic sensor unit, and distance information-4-Preliminary Amendment Attorney Docket No. 540-0093between a structure and the bottom of the measurement target" (Abstract; Pages 1-3; Means to Solve the Problem at Pages 5 and 6; Pages 8 and 9).
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Phonrattansak's invention using 150's invention to arrive at the claimed invention as specified in claim 3 so that water level measuring accuracy of the measurement is guaranteed (150: Page 10).
Regarding claim 5, Phonrattansak and 150 disclose everything as applied above. IN addition, 150 teaches the GPS information received by the GPS reception unit includes position information composed of latitude and longitude coordinates values, altitude information representing an altitude, and time information composed of date and time; and the GPS reception unit receives position information about a position at which the stream water depth measurement device is installed and provides the position information about the corresponding position when the water depth information of the measurement target is provided at the corresponding position (Pages 1-3, 6, 8 and 9).
Regarding claim 15, Phonrattansak and 150 disclose everything as applied above. IN addition, Phonrattansak discloses a communication unit configured to transmit the calculated water depth information calculated by the water depth calculating unit to a stream information management server that comprehensively manages stream information (Phonrattansak: Page 9).
Regarding claim 17, Phonrattansak and 150 disclose everything as applied above. IN addition, Phonrattansak discloses a Web server configured to receive the calculated water depth information by the water depth calculating unit through wired and/or wireless communication, store the calculated water depth information in a database using a Web service, and provide the corresponding result through a Web page (Phonrattansak: Page 9).

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "  estimating a smoothed value at an arbitrary position to filter the positioning data received by the ultrasonic sensor, calculating a plurality of smoothed most probable values for an initial fixed bandwidth such that a square of an estimated error is minimum, and calculating a cross-validated residual for each bandwidth; calculating an optimal bandwidth for each point and selecting a bandwidth close to the optimal bandwidth from among initially input bandwidths; calculating a final smoothed most probable value by linear interpolation using the smoothed most probable value; and calculating a distance from the surface of the measurement target using the filtered positioning data on the basis of a time difference between an ultrasonic transmission time and a reflected wave reception time, an ultrasonic transmission velocity, and a reflection velocity of the reflected wave and calculating a water depth" in combination with other limitations in the claims as defined by Applicants. 
Claims 8-14 depend from allowed claim 8 and therefore are also allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/            Primary Examiner, Art Unit 2857                                                                                                                                                                                            	September 6, 2022